DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Tomioka et al. (US 2018/0366534), taken to be the closest prior art, show a full-color display, comprising at least two light-emitting layers (taken to be a combination of layers for emit light, see for example Fig. 15), wherein any one of the at least two light-emitting layers comprises a substrate (SUB 1 and SUB 2) and a plurality of light-emitting portions (OLED1, OLED2, OLED 3) encapsulated on the substrate (see for example Fig. 15), and a type of any one of the plurality of light-emitting portions is one of a red light-emitting portion (R), a green light-emitting portion (G), and a blue light-emitting portion (B); and the at least two light-emitting layers are successively laminated in a laminating direction and form a plurality of pixel points (see for example Fig. 15 and para. 0102-0105), any one of the plurality of pixel points is a surrounding area on the full-color display module (see for example para. 0104), which is surrounded by a surrounding curved surface (see for example Fig. 2, curved area BA).

	Miyairi et al. (2020/0041085) and Kitazawa (2009/0002287), both taken to be close prior art, that shows a display module having plural layers for light emitting, curved area, substrate and pixels producing colors (see for example: Miyairi et al., Figs. 1A-15 and para. 0057-0074; and Kitazawa, Figs. 1-8 and para. 0012-0013).




Reasons For Allowance

Claims 1-20 are allowed.
The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-20
The prior art of record, including the closest prior art noted above, taken alone or in combination does not teach or suggest the full-color display module having the combination of elements with their recited structure, along with having the at least two light-emitting layers are successively laminated in a laminating direction and form a plurality of pixel points, any one of the plurality of pixel points is a surrounding area on the full-color display module, which is surrounded by a surrounding curved surface, the surrounding curved surface is formed by a movement of a generatrix in a same direction as the laminating direction around a closed contour curve, and a plane of the closed contour curve is perpendicular to the laminating direction; and the surrounding area of the any one of the plurality of pixel points comprises at least one red light-emitting portion, at least one green light-emitting portion, and at least one blue light-emitting portion, as set forth in claims 1-20.


	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687